JONES, Presiding Judge.
Harvey Terry was charged by ail information filed in the County Court of Love County with driving an automobile on the public highway while under the influence of intoxicating liquor, was tried, cofiyicted and sentenced to pay a fine of $100 and has appealed.
No brief has been filed on behalf of the accused and no appearance was made *193for him at the time the case-was assigned for oral argument. - Rule. 9 of the Criminal Court of Appeals, 22 O.S.A. c. 18, Appendix, provides:.' ' ■
“When no counsel appears and ho briefs are filed, -the Court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment.”
The appeal was by transcript with petition in error attached. The questions presented in the petition in error were only questions which could be determined by the examination of a casemade. Since'the evidence is not before us, we have no way of considering the. assignments presented in the petition in error.
The judgment and sentence of the County Court of Love County is affirmed.
POWELL and BRETT, JJ., concur.